Name: 81/119/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 3 March 1981 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-12

 Avis juridique important|41981D011981/119/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 3 March 1981 appointing an Advocate-General to the Court of Justice Official Journal L 067 , 12/03/1981 P. 0026 - 0026**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 3 MARCH 1981 APPOINTING AN ADVOCATE-GENERAL TO THE COURT OF JUSTICE ( 81/119/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS AN ADVOCATE-GENERAL SHOULD BE APPOINTED TO SUCCEED MR HENRI MAYRAS , WHO HAS RESIGNED , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE MADAM SIMONE ROZES IS HEREBY APPOINTED ADVOCATE-GENERAL TO THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES UNTIL 6 OCTOBER 1982 . DONE AT BRUSSELS , 3 MARCH 1981 . THE PRESIDENT G . M . V . VAN AARDENNE